COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Gary Machetta

Appellate case number:     01-17-00009-CV

Trial court case number: 2007-50042

Trial court:               310th District Court of Harris County

         Relator Gary Machetta has filed a petition for writ of mandamus in this court.
       Machetta has filed two motions seeking interim relief. On January 12, 2017, he filed a
“Motion for Immediate Mandamus Relief to Block Prior Restraints on Free Speech.” On
January 18, 2017, he filed an “Emergency Motion for Immediate Stay of Final Trial.”
         Both interim motions are DENIED. The mandamus petition remains pending before the
court.
         It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: January 18, 2017